Citation Nr: 1206118
Decision Date: 02/17/12	Archive Date: 04/11/12

DOCKET NO. 09-44 028	)        DATE FEB 17 2012

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted.

2. Entitlement to service connection for multiple joint pain, muscle spasms, fatigue, weakness, and parasthesias, to include as due to fibromyalgia or another qualifying chronic disability (undiagnosed illness).

3. Entitlement to a rating in excess of 20 percent for a cervical spine disability.

4. Entitlement to a rating in excess of 20 percent for a right shoulder disability.

REPRESENTATION

Appellant represented by:   Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL 

Veteran

ATTORNEY FOR THE BOARD 

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2001 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama. These claims are under the jurisdiction of the RO in Atlanta, Georgia.

The Veteran testified at a September 2011 Board hearing before the undersigned at the Atlanta RO. A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the Veteran's claim for fibromyalgia more broadly as a claim for multiple joint pain, weakness, muscle spasms, fatigue, and parasthesias, to include as due to fibromyalgia or another qualifying chronic disability (undiagnosed illness). In this regard, the Board notes that the Veteran had service in the Persian Gulf during the Persian Gulf War and thus is eligible for compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 (2011). Accordingly, in light of VA's duty to construe claims broadly based on what is reasonably encompassed by the Veteran's statements and relevant information of record, the claim has been reframed to include this avenue of compensation as well. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Szemraj v. Principi, 357 F.3d 1370 (2004).

-2-

The claims of entitlement to service connection for multiple joint pain and other potentially related symptoms, to include as due to fibromyalgia or an undiagnosed illness, and entitlement to a rating in excess of 20 percent for a cervical spine disability and a rating in excess of 20 percent for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. A July 2006 rating decision last denied the claim of entitlement to service connection for a low back disability; the Veteran was properly notified of the adverse outcome and her appellate rights in a July 2006 letter but did not file a notice of disagreement.

2. Additional evidence received since the July 2006 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3. The evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine is related to recurrent low back pain during active service.

CONCLUSIONS OF LAW

1. The July 2006 rating decision, which denied service connection for a low back disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. New and material evidence has been submitted for the claim of entitlement to service connection for a low back disability; the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

-3-

3. A low back disability was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran. Id.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a low back disability has been reopened and granted, as discussed below. As such, the Board finds that any error related to the VCAA on this claim is moot. See 38 U.S.C. §§ 5103,

-4-

5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a low back disability. For the following reasons, the Board finds that reopening is warranted.

The Veteran initially filed for service connection for a low back disability in June 2004. The RO denied the claim in a September 2004 rating decision. The Veteran then submitted a September 2004 statement requesting reconsideration of this decision. The RO again denied the claim in a March 2005 rating decision. The Veteran was notified of this decision and her appellate rights in an April 2005 letter in accordance with 38 C.F.R. § 19.25 (2011). She did not submit a notice of disagreement (NOD). See 38 C.F.R. §§ 20.200; 20.201 (2011); 20.302(a) (2011). Consequently, the decision became final. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §20.1103(2011).

In December 2005 the Veteran submitted a new service connection claim for a low back disability, which was denied in a July 2006 rating decision. The Veteran was informed of the decision and her appellate rights in a July 2006 letter. She did not submit a NOD and consequently the decision became final. See id.

In September 2007 the Veteran submitted the current petition to reopen her claim for a low back disability. In a February 2008 rating decision the RO denied reopening this claim, finding that new and material evidence had not been submitted. In March 2008, the Veteran submitted a statement requesting that this decision be reconsidered. The RO again declined to reopen the claim in a July 2008 rating decision from which the present appeal stems. Thus, the July 2006 rating decision constitutes the last prior final denial of this claim.

-5-

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material evidence is presented or secured with respect to that claim. "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2011). The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current

-6-

disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's service connection claim for a low back disability was last denied in the July 2006 rating decision because the RO found that a current disability of the low back had not been established. At the time of the rating decision, the Veteran's service treatment records and VA treatment records showed complaints of low back pain but were negative for findings of any objective pathology involving the low back. However, since that decision was rendered, the Veteran's private treatment records were associated with the claims file. These records include a December 2005 MRI of the lumbar spine revealing degenerative joint disease. The private treatment records had not previously been considered by the RO and are new to the file. Moreover, they relate to an unestablished fact necessary to substantiate the claim, namely evidence of a current disability. When viewed in light of the evidence previously of record showing recurrent complaints of low back pain during service and after separation, the December 2005 private MRI report raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability. See id.

III. Service Connection

The Veteran contends that she is entitled to service connection for a low back disability. For the reasons that follow, the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to

-7-

support the claim. Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307; 3.309(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The service treatment records show that in January 2002 the Veteran was seen in the emergency room with pain in her back, as well as her neck, shoulder, and chest. The injury was ascribed to the Veteran's doing pushups the day before. In November 2002, the Veteran reported chronic low back pain in a routine screening questionnaire. In September 2003, the Veteran underwent a medical board examination in conjunction with being put on physical profile for shoulder and neck pain. Her spine was found to be normal on clinical evaluation. She also denied a history of recurrent back pain in the accompanying report of medical history. An October 2003 Medical Evaluation Board report reflects findings pertaining to the shoulder and neck, but is likewise negative for any mention of the low back. However, shortly thereafter, in November 2003, the Veteran complained of a one-year history of back pain. An x-ray study of the lumbar spine was conducted at this time and interpreted as being within normal limits. The Veteran was diagnosed with a lumbar strain. Although the Veteran did not separate from active service until June 2004, there are no additional service treatment records or examination reports.

-8-

Immediately after separating from active service, the Veteran submitted a June 2004 service connection claim for low back pain, among other disabilities. The claim form itself was filled out in April 2004, while the Veteran was still on active duty, and received by VA the day after her separation. This claim form shows that the Veteran continued to experience low back pain at the time of her discharge from active service.

An August 2004 VA examination report reflects that the Veteran reported an onset of low back pain around 2001 or 2002 which she attributed to doing physical exercises. According to the Veteran, she received injections for the low back pain in 2001 or 2002, but it was otherwise treated conservatively during the ensuing years. An x-ray study performed at this time was interpreted as being normal, and the examiner did not find any abnormalities on physical examination. The examiner diagnosed the Veteran with mechanical low back pain.

Private treatment records dated in September 2004 and October 2004 show that the Veteran again reported chronic low back pain which radiated to the lower extremities. She stated that the pain had been present for three years. She denied any trauma to the back. The Veteran was diagnosed with a low back strain.

A March 2005 private x-ray study of the low back also showed no abnormalities. However, an MRI of the spine performed in October 2005 revealed mild multi-level disc disease. The Veteran was diagnosed with intervertebral disc degeneration.

Resolving any doubt in the Veteran's favor, the Board finds that the foregoing evidence supports a relationship between the Veteran's degenerative disc disease of the lumbar spine and her period of active service. See 38 C.F.R. § 3.102. The records show that she reported chronic low back pain several times during service and up to the time of discharge, and continued to complain of and seek treatment for back pain over the year following her separation from service. Although x-ray studies performed during service and in the year after separation revealed no abnormalities, an MRI study had not been performed until October 2005, which showed multi-level degenerative disc disease of the lumbar spine. The Board finds

-9-

it plausible that the MRI study detected pathology which the x-ray studies were unable to reveal. Accordingly, given the proximity in time of the October 2005 MRI study to the Veteran's period of active service, in conjunction with the Veteran's repeated complaints of chronic low back pain during service and in the time period of a year and several months immediately following service and leading up to the October 2005 MRI, the Board concludes that a nexus to service has been established. See 38 C.F.R. § 3.303.

As such, the Board finds that the evidence is at least in equipoise with regard to this claim. Consequently, the benefit-of-the-doubt rule applies, and service connection for a low back disability is granted. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

Entitlement to service connection for a low back disability is granted.

REMAND

While the Board regrets the additional delay, the remaining claims must be remanded for further development to ensure a complete and current record on appellate review.

With regard to the service connection claim for fibromyalgia, which has been recharacterized as service connection for multiple joint pain, muscle spasms, fatigue, weakness, parasthesias, and possibly other related symptoms due to fibromyalgia or an undiagnosed multi-symptom illness, the Board notes that the Veteran had service in Kuwait and Iraq from September 2002 to August 2003. Because she served in the Southwest Asia theater of operations during the Persian

-10-

Gulf War, she is considered to be a Persian Gulf veteran under 38 C.F.R. § 3.317(e) (2011). Under VA law, compensation may be paid to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent no later than December 10, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1) (2011).

A "qualifying chronic disability" is a disability resulting from the following, or a combination of the following: an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Id. Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest. Id.

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Id. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained. Id. Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. Id.

- 11-

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).

Here, a December 2005 private treatment record reflects that the pain level reported by the Veteran was not in keeping with the objective clinical findings. A pain clinic had evaluated the Veteran and recommended a possible rheumatology consultation given a "long standing history" of abnormal laboratory findings (specifically of intermittent positive ANA).

A January 2006 private treatment record reflects that the Veteran had a longstanding history of intermittent bilateral knee and hip pain, as well as pain in her low back and shoulder. The pain was not relieved by physical therapy. The Veteran also reported feeling tired "or poorly" with recurring low fevers on a weekly basis.

In April 2006, the Veteran went to the emergency room with muscle weakness. She reported pain in her feet, knees, and shoulders, but her chief complaint at this time was "myalgia" and weakness.

A July 2008 private rheumatology consultation reflects that the Veteran was diagnosed with fibromyalgia. It was noted that the Veteran also reported fatigue and alopecia. This record does not clarify the clinical basis for diagnosing fibromyalgia or otherwise provide a rationale for this diagnosis. Moreover, subsequent treatment records, as shown below, are negative for diagnoses of fibromyalgia based on clinical testing.

A July 2008 private treatment record dated a few days later reflects that the treating physician thought that the Veteran's chronic pain was muscular in nature and recommended a muscle biopsy. It was noted that the Veteran might be suffering from fibromyalgia, but that this was a "diagnosis of exclusion" at the time.

An April 2009 VA treatment record shows that the Veteran reported muscle pains and "quivering." It was noted that the Veteran had experienced this problem for

- 12-

over five years and had been seen many times with the same complaint at non-VA hospitals. The pain was mostly in the legs and gradually went to other areas. She also noted parasthesias and muscle spasms that started in her legs and ascended to her chest, making it hard for her to move her arms and legs. The pain was described as cyclical and could last for minutes or hours. The Veteran also reported trouble walking due to "trouble" with her muscles. The Veteran was unable to heel walk or toe walk or to walk in a straight line.

A June 2009 VA neurological consultation reflects that the Veteran reported parasthesias, muscle weakness, pain, and fasciculations in the arms and legs. She stated that the symptoms first began in 2006, at which time they consisted of fasciculations and muscle weakness of the legs. She related that at that time she was unable to walk without a walker or a cane. She was treated with pain medications and steroids and improved after a period of two and a half months. She reported six to seven similar episodes since that time occurring every three to four months. The Veteran stated that she continued to limp and have fasciculations along with muscle weakness. She also reported a history of headaches and dizziness. The treating neurologist found that laboratory results and a physical examination were normal and did not show a muscular or neurological disease. The neurologist also found that the laboratory and physical examination results were negative for a rheumatologic disease. A subsequent EMG performed in July 2009 was also found to be normal.

The foregoing evidence shows that for several years the Veteran has suffered from a number of symptoms that have not readily lent themselves to a diagnosis, several of which are recognized by VA as being possible manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness. See 38 C.F.R. § 3.317(b). The Board does not possess the medical expertise to determine whether the Veteran in fact has an undiagnosed illness attributable to her service in the Persian Gulf. See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Accordingly, on remand, a VA examination should be performed by an examiner with appropriate expertise to determine whether the Veteran's symptoms are due to

- 13-

an undiagnosed illness or medically unexplained chronic multisymptom illness, as explained above, or due to diagnosed disabilities.

With regard to the claims for increased ratings for service-connected disabilities of the cervical spine and right shoulder, the Board notes that a VA examination was last conducted in August 2008. Since that time, surgery was performed on the Veteran's right shoulder in September 2009. Moreover, a September 2009 VA treatment record reflects that the Veteran had not worked for a year due to her right shoulder problems. Given the fact that the most recent VA examination of the Veteran's cervical spine and right shoulder disabilities is now about three and half years old, as well as the evidence showing a worsening of the Veteran's right shoulder disability, the Board finds that a new VA examination is warranted to assess the current level of severity of these disabilities. See 38 C.F.R. §§3.159, 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records from August 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from August 2011 to the present should be obtained and associated with the claims file.

2. The Veteran should be requested to identify any other recent medical treatment she has received for her disabilities of the cervical spine and right shoulder, and for her complaints of multiple joint pain, weakness, muscle spasms, fatigue, and parasthesias. Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record. All efforts to obtain these records must be documented and associated with the claims folder.

- 14-

3. After the above actions have been completed, the Veteran should be scheduled for a VA examination by an examiner with appropriate expertise to assess the nature and likely etiology of her reported complaints of multiple joint pain, weakness, fatigue, muscle spasms, and parasthesias. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion with a supporting rationale as to the following questions:

a.	Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has fibromyalgia based on her complaints of multiple joint pain, muscle pain and spasms, weakness,
fatigue, and any other relevant symptoms.

b.	If the Veteran does not have fibromyalgia, whether
the Veteran's multiple joint pain, muscle pain and
spasms, weakness, fatigue, parasthesias, and/or
other potentially relevant symptoms including
headaches and occasional balance problems are at
least as likely as not (i.e., to at least a 50:50 degree of probability) manifestations of an undiagnosed illness or medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317, or whether they are attributable to clinically
diagnosed problems, to include pathology of the
cervical spine, right shoulder, lumbar spine, and
hips.

-15-

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided. The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.

4. The Veteran should also be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving her service-connected cervical disc disease, to include any associated neurological abnormalities, and right shoulder arthritis status post rotator cuff surgery. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail. The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) of the cervical spine and right shoulder, and specify the Veteran's ranges of motion in the examination report. The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present. The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the cervical spine and right shoulder.

-16-

The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.

With regard to the cervical spine, the examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim. An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a Note (1).

The examiner must also identify and describe any neurological abnormalities associated with the cervical disc disease.

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's

- 17-

efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

-18-



